DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-4 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant specification have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a user terminal comprising: a processor configured to: control whether or not to enable transmission of the blood pressure data based on whether or not any of one or more transmission conditions is satisfied; and transmit the blood pressure data when the transmission of the blood pressure data was enabled, and the one or more transmission conditions include at least a transmission condition satisfied when a fluctuation of the temperature in a latest unit time of measurement time of the blood pressure data exceeds a threshold, the temperature being indicated by the temperature data. 
The limitations, “whether or not any of one or more transmission conditions is satisfied” and “the one or more transmission conditions include at least a transmission condition satisfied when a fluctuation of the temperature in a latest unit time of measurement time of the blood pressure data exceeds a threshold”, are contingent limitations according to MPEP 2111.04. Since Claim 1 is a system claim, it is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792